Citation Nr: 1619579	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-07 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 4, 1997, to December 13, 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the claims decided herein. 

In November 2007, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO.  In February 2011, the Veteran testified via videoconference before a Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  Transcripts of the hearings have been associated with the claims file.  In February 2013, the Board afforded the Veteran the opportunity for another hearing as the VLJ who conducted the hearing in February 2011 was no longer at the Board.  The Veteran did not respond and pursuant to the notice, the Board assumes that the Veteran does not want another hearing.

In February 2011, the case, which at that time included the additional issues of entitlement to service connection for anxiety disorder, not otherwise specified, with dysthymia, and major depressive disorder with psychotic features, migraine headaches, to include as secondary to a claimed psychiatric disorder, and a right knee disorder, was remanded for additional development.  By an August 2012 rating decision, service connection for major depressive disorder with secondary cannabis abuse to self-medicate symptoms of depression and right knee Pellegrini-Stieda disease, status-post old injury to the medial collateral ligament, was granted.  In May 2013, the case was again remanded for additional development.  By an April 2015 DRO rating decision, service connection for tension headaches, claimed as migraine headaches, was granted.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his low back disability, diagnosed to include arthritis, has existed continuously since separation from service.


CONCLUSION OF LAW

The requirements for service connection for a low back disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
 § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability, even if it resolves, at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  The Federal Circuit has recently held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R.    §§ 3.307, 3.309.  In the present appeal, the Veteran's low back disability has been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.           § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records dated in April 1997 indicate that he complained of right-sided low back pain, for seven to ten days, aggravated by sit-ups, running, marching, without prior history.  He was diagnosed with paravertebral muscle spasm and assigned light duty for three days, physical therapy, and prescribed medication.  He denied recurrent back pain at the time of his November 1997 Report of Medical History, conducted for the purpose of separation from service, and presented without a low back disability on physical examination.  

During the Veteran's November 2007 DRO hearing, he reported that he injured his low back during service from carrying his pack and the pack of another service member while running or marching up a hill.  In a number of statements and during his February 2011 Board hearing, he has asserted that his low back pain worsened after his gait was altered due to his post-service left knee injury in 2003.  During VA treatment in December 2005, the Veteran reported chronic low back pain, worse over the past three years, coincident with his left knee injury.  During VA treatment in January 2008, the Veteran reported that he had experienced low back pain since service, treated only with over the counter medication, worse since his left knee injury.  In June 2010, during VA treatment, he again asserted that he had experienced low back pain since service.  

The Veteran is competent to report that he experienced low back pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R.            § 3.159(a)(2).  

On VA examination in October 2005, the examiner noted that the Veteran had been treated on one occasion during his military service for acute thoracolumbar muscle strain involving the right side of the low back, without further treatment, and that he had denied a history of recurrent back pain upon separation from service.  The examiner reported that there were no post-service treatment records available for review; however, the Veteran reported continuous back pain.  The examiner reported that the Veteran's current symptomatology, continuous left-sided back pain, was reportedly triggered by the abnormal gait caused by his left knee condition.  The examiner diagnosed the Veteran with chronic sprain, left lumbar area, and opined that such was less likely than not related to any in-service condition.  The examiner reasoned that the Veteran's episode of back pain noted in military service would have been expected to be transient and the absence of additional visits for medical evaluation suggests an absence of an ongoing disability, as well as the Veteran's denial of ongoing disability associated with the back at the time of leaving military service.  The examiner concluded that the Veteran's current symptoms were very consistent with compensatory mechanisms associated with the abnormal gait secondary to the non-service-connected left knee condition.

On VA examination in July 2011, the Veteran was diagnosed with spondylolysis and spondylolisthesis, and lumbar strain.  The examiner reported that the Veteran had arthritis, confirmed by studies.  The examiner described the Veteran's relevant history as lower back pain that developed gradually due to a chronic left knee condition.  The examiner noted the Veteran's in-service paravertebral muscular spasm, without further treatment.  The examiner concluded that the Veteran's low back disabilities were not related to service, as the in-service spasm was transient and his current strain was caused by his abnormal gait due to his left knee condition. 

The Veteran is competent to report that he experienced low back pain during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159(a)(2).  

The VA examiners clearly attribute the Veteran's low back disability to his left knee disability, a disability for which service connection is not in effect, on the basis that the left knee disability alters the Veteran's gait such that he experiences low back symptoms.  However, the examiners failed to adequately address the Veteran's competent, credible and thus probative account of continuous low back pain since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Neither examiner considered that even though the Veteran sought additional in-service low back treatment, presented without a low back disability and denied recurrent back pain at the time of his separation from service, and complained of worsening low back pain coincident to his post-service 2003 left knee injury, he offered evidence of low back pain in the years after his separation from service in December 1997 and before the post-service 2003 left knee injury. Without consideration of the Veteran's lay statements in this regard, the VA opinions are of little probative value.    

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is probative evidence of a current low back disability, diagnosed to include arthritis by studies, as noted by the VA examiner, in July 2011, and probative evidence of in-service low back pain.  As discussed above, while the VA examiners provided negative etiological opinions and specifically attributed the Veteran's low back disability to his left knee disability, it appears that the opinions were made without sufficient consideration of the Veteran's lay statements as to continuous low back pain.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for a low back disability, diagnosed to include arthritis, is warranted.


ORDER

Service connection for a low back disability is granted. 




REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. 

In a February 2014 letter, the Veteran's VA treatment provider informed the Veteran that his most recent magnetic resonance imaging (MRI) revealed degenerative changes in the knee.  However, the treatment note did not indicate the specific knee affected.  The Veteran seeks treatment for both knees.  The Board has granted service connection herein for a low back disability that had been diagnosed to include arthritis, and the Veteran has offered lay statements over the course of the appeal of left knee pain since service, statements that gave rise to the grant of service connection for the low back disability.  It is possible that service connection may be granted for a left knee disability on that basis.  However, it is unclear to the Board if the Veteran has arthritis in the left knee.  On VA examination in May 2013, the examiner reported that there was no arthritis in either knee.  On remand, the AOJ should seek the complete MRI report and/or clarification from the Veteran's VA treatment provider as to the February 2014 letter regarding degenerative changes in the knee.  

At the time of the Board's May 2013 remand, it sought a VA opinion as to whether the Veteran's current left knee disability was a progression of the October 1997 in-service finding of chronic bilateral patellofemoral syndrome of the left knee or the development of a new and separate condition, or whether any current left knee disability was caused by or aggravated by the Veteran's service- connected right knee disability.  On VA examination in May 2013, the VA examiner opined that the Veteran's current left knee disability, diagnosed on examination as internal derangement of the left knee and status-post anterior cruciate ligament (ACL) and meniscus repair, is not a progression of the in-service finding of patellofemoral syndrome, as such is a development of a new and separate condition due to a football injury to the left knee he sustained in 2003.  The examiner opined that the Veteran's current left knee disability is not caused by or aggravated by the service-connected right knee disability, as the Veteran had a direct injury to the left knee in 2003 that required surgical repair.
It is clear that the examiner intends to attribute the Veteran's current left knee disability to his post-service 2003 injury, however, the examiner did not consider the Veteran's lay statements of continuous left knee pain since service when discussing that the Veteran's current left knee disability is a new and separate condition, beyond that of his October 1997 in-service chronic bilateral patellofemoral syndrome.  The Board seeks comment as to whether such patellofemoral syndrome, described as chronic in the October 1997 in-service treatment note, has resolved.  Further, the Board seeks a reasoned basis for the conclusion that the Veteran's current left knee disability is not secondary to his service-connected right knee disability, beyond that of a conclusion that the Veteran's required surgical repair of a 2003 left knee injury.  On remand, the AOJ should obtain an adequate addendum opinion to the May 2013 VA examination report that responds to the Board's inquiries.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's complete report of his MRI of the knee, noted in the February 2014 letter from his treatment provider, maintained by the Palo Alto, California, VA Health Care System.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Forward the claims file to the VA examiner who conducted the May 2013 VA examination, or a suitable substitute.  If any examiner determines that another physical examination of the Veteran is required in order to respond to the Board's inquires, so schedule the Veteran.

(a) The examiner should review the complete report of the VA MRI of the Veteran's knee, noted in the February 2014 letter from his treatment provider and specifically comment as to whether such described degenerative changes in the left knee; and specifically determine if the Veteran has arthritis in the left knee.

(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current left knee disability was incurred in service, or are otherwise related to service, specifically considering his October 1997 diagnosis of chronic patellofemoral syndrome of the bilateral knees with prior history of in-service diagnoses of overuse syndrome, noted in the October 1997 in-service treatment note, as well as his lay statements regarding his continued left knee pain and post-service left knee injury in 2003.  The Board specifically seeks comment as to whether the Veteran's October 1997 bilateral patellofemoral syndrome, described as chronic, has resolved. 

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's left knee disability, only if diagnosed to include arthritis, was manifest to a compensable degree within one year of separation from service in December 1997, thus, by December 1998.

(d) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that the Veteran's left knee disability is aggravated, made permanently worse beyond the natural progression of the disease, by any service-connected right knee disability.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion and/or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


